Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to January 20, 2017.  It is noted that Carum carvi is also known as caraway, and Carica papaya is also known as papaya or pawpaw.  Pyrosis is an archaic name for heartburn where heartburn is generally preferred.  The specification lacks a brief description of the figures and other standard headings and format.
In view of the arguments presented and amendments to the claims, the rejection of record under 35 USC 112(b) is hereby withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over teaching in the present specification.
The claimed composition contains four basic components and each of them are shown in the present specification as being long known for treating GI disorders and symptoms.  No evidence or data is shown that there is any unexpected result in combining the four components or their proportions.  Figure 6 on page 3 as described in paragraph 196 cannot be interpreted as presented because there is no description of what the five bar results represent.  Note that additive results are not synergistic and synergy requires specific amounts and proportions.  
In the present specification, in paragraphs 93-96 activated charcoal is described as being effective to treat intestinal gas.  Paragraphs 99-111 describe the wide use of caraway oil in GI disorders.  Papain and its uses in treating GI issues is described in paragraphs 112-118.  And galactosidase and its function to treating intestinal issues is taught in paragraphs 119-134.  No unexpected results are shown in any combination of the four components.  Employing known substances for their known function with the expected results would have been obvious. 
The claims differ from the teachings in the specification in that they have a composition of all four specific components together and include ranges of doses.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a composition of all four components for treating GI disorders and symptoms because each of the four components are known for such treating.  Regarding the dependent claims directed to dosing, it would not require undue experimentation to determine appropriate effective doses of long used substances for their known function.
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive.
Applicant's response argues that the galactosidases of claim 2 are optional components.  And when the three components of claim 1 are combined, they are synergistic in treating diarrhea as shown in Fig. 6.  
It is the examiner's position that synergy is not claimed and requires specific proportions or amounts of each component.  The galactosidases of claim 2 are not optional as claimed.  The claims are not limited to the proportions taught in the specification.

Claims 1-3, 5-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn.
Glenn (2018/0338890) entitled "Method for Delivering an Active Agent" teaches in paragraphs 311-313, 325, compositions for treating various GI issues.  In paragraph 326 the composition contains activated charcoal, in paragraph 347 papain and galactosidase, and in paragraph 348 caraway oil.
The claims differ from Glenn in that they specify to different types of galactosidases and the claimed ranges of doses.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a composition of all four components for treating GI disorders and symptoms because each of the four components are known for such treating.   Regarding the dependent claims directed to dosing, it would not require undue experimentation to determine appropriate effective doses of long used substances for their known function.

Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive.
Applicant's response argues that the combination of the components provide synergy which is unexpected.
 It is the examiner's position that synergy is not claimed and requires specific proportions or amounts of each component.  The claims are not limited to the proportions taught in the specification as synergistic.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to preventing a GI disorder or a symptom thereof but no evidence is presented for the claimed composition to prevent such disorders or symptoms.  The difficulty in preventing such disorders or symptoms is well known and in the absence of substantial evidence, it is not believed that the composition would be effective to do so.

Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive.
Applicant's response argues that the specification provides evidence that the claimed composition treats diarrhea and therefor would also treat meteorism and flatulence.  There are dietary substances that cause all three conditions.


It is the examiner's position that the specification provides enablement only for treating diarrhea and not for meteorism and flatulence which are distinct signs from diarrhea.  The treatment for each condition is not generally the same or effective for all three.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655